Fourth Court of Appeals
                               San Antonio, Texas
                                      April 29, 2015

                                   No. 04-14-00767-CV

                 IN THE INTEREST OF D.M.B. Jr. and I.L.B., Children

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02050
                        Honorable Peter A. Sakai, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, we ORDER this appeal DISMISSED
FOR WANT OF JURISDICTION.

       We further ORDER that no costs be assessed against appellant Father because he is
indigent.

      It is so ORDERED on April 29, 2015.


                                                 _____________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                                 Keith E. Hottle, Clerk